                     Case 2:20-cv-00979-MCE-AC Document 13 Filed 01/28/21 Page 1 of 3

                1    John A. Kawai, Esq. (SBN 260120)
                     CARPENTER, ZUCKERMAN & ROWLEY, LLP
                2    407 Bryant Circle, Suite F,
                     Ojai, CA 93023
                3    Tel: (805) 272-4001
                     Fax: (805) 719-6858
                4    Email: team3@czrlaw.com

                5
                     Attorneys for Plaintiff, AARON SALAZAR
                6

                7

                8                                UNITED STATES DISTRICT COURT

                9              FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

                10

                11    AARON SALAZAR,                                  Case No. 2:20-cv-00979-MCE-AC

                12                           Plaintiff,
                                                                      STIPULATION AND ORDER FOR
                13            v.                                      DISMISSAL WITH PREJUDICE

                14    NATIONAL PASSENGER RAILROAD
                      CORPORATION; and DOES 1 to 50,
                15    inclusive,

                16                           Defendant.

                17

                18

                19
                            The parties to this action, by and through their counsel, and pursuant to Federal Rule of
                20
                     Civil Procedure 41(a)(1)(A)(ii) hereby stipulate, to the dismissal of prejudice of this action, with
                21
                     each party to bear its own attorney’s fees and costs.
                22

                23
                     DATED: December 28, 2020                      CARPENTER, ZUCKERMAN & ROWLEY, LLP
                24
                                                                  /s/ John A. Kawai
                25                                         By: __________________________________________
                                                                  JOHN A. KAWAI, ESQ.
                26                                                Attorneys for Plaintiff, AARON SALAZAR
   Carpenter,
Zuckerman &     27
 Rowley LLP
                28
                                                                       1
                                         STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                     Case 2:20-cv-00979-MCE-AC Document 13 Filed 01/28/21 Page 2 of 3

                1    DATED: December 28, 2020           FLESHER SCHAFF & SCHROEDER, INC.

                2                                        /s/ Jason W. Schaff
                                                  By: __________________________________________
                3                                        JASON W. SCHAFF, ESQ.
                                                         Attorneys for Defendant NATIONAL
                4                                        PASSENGER RAILROAD CORPORATION
                5

                6

                7

                8

                9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
   Carpenter,
Zuckerman &     27
 Rowley LLP
                28
                                                           2
                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                     Case 2:20-cv-00979-MCE-AC Document 13 Filed 01/28/21 Page 3 of 3

                1
                                                                   ORDER
                2
                            The Stipulation is approved. The entire action is hereby dismissed with prejudice, and
                3
                     the Clerk of the Court is directed to close this case.
                4
                     IT IS SO ORDERED. Dated:
                5
                                  January 11, 2021
                6

                7

                8

                9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26
   Carpenter,
Zuckerman &     27
 Rowley LLP
                28

                                                                        3
                                          STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
